Exhibit 10.5

JERNIGAN CAPITAL, INC.

SECOND AMENDED AND RESTATED 2015 EQUITY INCENTIVE PLAN

STOCK UNITS AND RESTRICTED STOCK AGREEMENT

Jernigan Capital, Inc., a Maryland corporation (the “Company”), hereby grants
stock units (“Stock Units”) to the Grantee named below, subject to the vesting
and other conditions set forth below.  Additional terms and conditions of the
grant are set forth in this cover sheet and in the attachment (collectively,
this “Agreement”) and in the Company’s Second Amended and Restated 2015 Equity
Incentive Plan (the “Plan”).  Capitalized terms used but not defined herein
shall have the meanings given them in the Plan.

Name of Grantee:

Target Number of Stock Units:  []*

--------------------------------------------------------------------------------

*    The actual number of Stock Units that vest will range from 0% to 200% of
the Target Number of Stock Units, depending on the extent to which applicable
vesting conditions are satisfied.

Grant Date:  [], 2020

Vesting Conditions:

Subject to the terms and conditions set forth in this Agreement and the Plan,
(i) fifty percent (50%) of the Target Number of Stock Units (rounded up to the
nearest whole number of Stock Units) (the “Peer Group Performance Units”) will
vest based on the Company’s TSR percentile ranking relative to the TSR of the
Peer Group Companies, measured over the Performance Period, and (ii) the
remaining fifty percent (50%) of the Target Number of Stock Units (rounded down
to the nearest whole number of Stock Units) (the “Index Performance Units”) will
vest based on the Company’s TSR percentile ranking relative to the TSR of the
Index Companies during the Performance Period, in each case in accordance with
the following tables:

Peer Group Performance Units

Company’s TSR Ranking
Relative to TSR of the Peer
Group Companies

    

% of Target Number of Peer
Group Performance Units that
Vest*

Below 30th percentile

 

0%

30th percentile (Threshold)

 

50%

55th Percentile (Target)

 

100%

75th Percentile (Maximum

 

200%

 

 










 

Index Performance Units

Company’s TSR Ranking
Relative to TSR of the Index
Companies

    

% of Target Number of Index
Performance Units That Vest*

Below 30th percentile

 

0%

30th Percentile (Threshold)

 

50%

55th Percentile (Target)

 

100%

75th Percentile (Maximum)

 

200%

--------------------------------------------------------------------------------

*    If the Company’s TSR ranking is between Threshold and Target or between
Target and Maximum, the portion of the Stock Units that vest will be determined
using linear interpolation.

For purposes of this Agreement, the following definitions and rules will apply:

“Index Companies” means the companies in the MSCI US REIT Index (or, if the MSCI
US REIT Index ceases to exist, such other index selected by the Committee);
provided, however, that if the shares of any company in such index are not
readily tradable on a national securities market as of the last day of the
Performance Period, such company shall not be included in the group of Index
Companies.

“Peer Group Companies” means CubeSmart, Life Storage, Inc., National Storage
Affiliates Trust and all other internally managed equity real estate investment
trusts with a Total Capitalization (as defined below) of less than $2 billion as
of any determination date; provided, however, that if the shares of any company
in such peer group are not readily tradable on a national securities market as
of the last day of the Performance Period, such company shall not be included in
the group of Peer Group Companies.

“Performance Period” means the period beginning January 1, 2020 and ending
December 31, 2022, or an earlier date to the extent so provided in this
Agreement or the Plan in connection with a Qualifying termination or a Change in
Control.

“Total Capitalization” means, as of any determination date, the sum, without
duplication of (i) the total debt of the applicable real estate investment trust
and (ii) the total stockholder’s equity of the applicable real estate investment
trust.

“TSR” means, as determined by the Committee, the cumulative total return per
share with respect to the Company and each of the Peer Group Companies and the
Index Companies over the Performance Period, as measured by the change in the
applicable per share price, taking into account the assumed reinvestment of all
dividends paid during the Performance Period, and expressed as a percentage
comparing such cumulative total return to the applicable share price as of the
beginning of the Performance Period.  For purposes of computing TSR: (i) any
dividends paid by the Company or any of the Peer Group Companies or Index
Companies shall be treated as having been reinvested at the closing stock price
on the ex-dividend date; (ii) the share price as of the beginning of the
Performance Period shall be the closing stock price on the first trading day in
the Performance Period; and (iii) the ending share price used to calculate
cumulative total return shall be the average closing stock price over the twenty
(20) trading days ending on the last day of










 

the Performance Period.  The Company’s percentile rank versus the Peer Group
Companies and the Index Companies will be expressed as a percentage, with
rounding to the nearest whole percent and with a tenth of a percent that is
equal to or greater than 5 rounded up to the nearest whole percent.  The number
of Stock Units that vest will be rounded to the nearest whole number of Stock
Units, with a tenth of a percent that is equal to or greater than 5 rounded up
to the nearest whole number of Stock Units.

Except as provided otherwise in this Agreement, to the extent the Stock Units
vest, one Share of Restricted Stock will be issued for each Stock Unit that
vests.  Fifty percent (50%) of the Shares of Restricted Stock shall vest on the
sixtieth (60th) day following the last day of the Performance Period) and the
remaining fifty percent (50%) of the Shares of Restricted Stock shall vest on
the one (1)-year anniversary of the last day of the Performance Period, in each
case subject to your continued Service through the applicable vesting date
(except as otherwise provided in this Agreement or the Plan).

By your signature below, you agree to all of the terms and conditions described
in this cover sheet, in the attached Stock Units and Restricted Stock Agreement
and in the Plan.

Grantee:

 

    

Date:

 

 

(Signature)

 

 

 

 

 

 

 

 

Company:

 

 

Date:

 

 

(Signature)

 

 

 

Title:

 

 

 

 

 

 

Attachment

This is not a stock certificate or a negotiable instrument.

 










 

JERNIGAN CAPITAL, INC.

SECOND AMENDED AND RESTATED 2015 EQUITY INCENTIVE PLAN

STOCK UNITS AND RESTRICTED STOCK AGREEMENT

 

 

 

Stock Units

    

This Agreement evidences an award of Stock Units (and the right to receive
Shares of Restricted Stock with respect to Stock Units that vest) subject to the
vesting and other conditions set forth in the cover sheet, in this Stock Units
and Restricted Stock Agreement and in the Plan.

 

 

 

Transfer of Stock Units and Restricted Stock

 

Neither the Stock Units nor any Shares of Restricted Stock issued under this
Agreement may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered, whether by operation of law or otherwise, nor may the Stock Units or
Shares of Restricted Stock be made subject to execution, attachment or similar
process.  If you attempt to do any of these things, the Stock Units or Shares of
Restricted Stock (as applicable) will immediately become forfeited.  For
avoidance of doubt, the foregoing restrictions shall not apply after Shares of
Restricted Stock vest.

 

 

 

Vesting

 

Vesting provisions applicable to the Stock Units and any Shares of Restricted
Stock issued with respect to Stock Units that vest are set forth in the cover
sheet, in this Stock Units and Restricted Stock Agreement and in the Plan;
provided, however, that if you are party to an employment, severance, change in
control or similar agreement or are a participant in a severance, change in
control or similar plan maintained by the Company or an Affiliate, and the terms
of such agreement or plan provide more favorable vesting terms, the terms of
such agreement or plan shall control.

 

 

 

Qualifying Termination of Service

 

During Performance Period:

 

In the event of (i) a termination of your Service due to death or Disability,
(ii) a termination of your Service by the Company or its Affiliate without Cause
or (iii) a termination of your Service by you for Good Reason (each, a
“Qualifying Termination”) during the Performance Period, the Stock Units will
vest pro rata based on the Company’s relative TSR performance calculated in
accordance with the cover sheet, except that for purposes of calculating the
Company’s TSR and the TSR of the Peer Group Companies and the Index Companies,
the last day of the Performance Period shall be deemed to be the date of the
Qualifying Termination and the number of Stock Units that are determined to have
vested based on such calculations shall be prorated by multiplying such number
of Stock Units that vest

 










 

 

 

by a fraction, the numerator of which is the number of days elapsed since the
commencement of the Performance Period through the date of such Qualifying
Termination (including the first day of the Performance Period and the day the
Qualifying Termination occurs) and the denominator of which is the total number
of days in the Performance Period (1,095 or, if the Performance Period includes
a leap year, 1,096).  As soon as practicable (and in all events within sixty
(60) days) after the date of the Qualifying Termination, one Share (which shall
not be subject to additional vesting conditions) shall be issued for each vested
Stock Unit that is deemed to have vested.

 

After Performance Period:

 

In the event of a Qualifying Termination after the last day of the Performance
Period, but prior to vesting of any Shares of Restricted Stock issued in respect
of any vested Stock Units, all such Shares of Restricted Stock will fully vest
upon the date of the Qualifying Termination.  If the Qualifying Termination
occurs after the end of the Performance Period but prior to determination of the
number of Stock Units that will vest based on performance over the Performance
Period, upon such determination, which shall in all events occur within sixty
(60) days after the date of the Qualifying Termination, one Share (which shall
not be subject to additional vesting conditions) will be issued for each Stock
Unit that vests.

 

For purposes of this Agreement, unless defined otherwise in an employment,
severance change in control or similar agreement or plan to which you are a
party or in which you are a participant (in which case such definition will
control) the terms “Disability, “Cause” and “Good Reason” shall have the meaning
given to such terms in the Plan.

 

 

 

Change in Control

 

During the Performance Period:

 

Notwithstanding anything to the contrary in the Plan, in the event of a Change
in Control during the Performance Period, subject to your continued Service with
the Company or its Affiliate through the consummation of such Change in Control,
(i) if an acquirer of the Company (or a parent entity of the acquirer) assumes
the Award during the Performance Period and the Committee determines that no
modification of any of the performance-based vesting metrics set forth in this
Agreement is required, there shall be no acceleration or other change to the
vesting terms or performance criteria applicable to the Award, (ii) if an
acquirer of the Company (or a parent entity of the acquirer) assumes the Award
during the Performance Period and the Committee determines that modification of
the performance-based

 










 

 

 

vesting metrics set forth in this Agreement would be required, the Company’s
relative TSR performance shall calculated as of the date of the Change in
Control in accordance with the cover sheet, except that for purposes of
calculating the Company’s TSR and the TSR of the Peer Group Companies and the
Index Companies, the last day of the Performance Period shall be deemed to be
the date of the Change in Control, and the terms of the Award shall otherwise
remain the same, with continued Service required through December 31, 2020
(subject to accelerated vesting in connection with a Qualifying Termination) and
(iii)  if an acquirer of the Company (or a parent entity of the acquirer) does
not assume the Award, the Stock Units will become vested upon consummation of
the Change in Control, with the number of Stock Units that vests determined
based on the Company’s relative TSR performance calculated as of the date of the
Change in Control in accordance with the cover sheet, except that for purposes
of calculating the Company’s TSR and the TSR of the Peer Group Companies and the
Index Companies, the last day of the Performance Period shall be deemed to be
the date of the Change in Control.

 

After the Performance Period:

 

Notwithstanding anything to the contrary in the Plan, in the event of a Change
in Control after the Performance Period, subject to your continued Service with
the Company or its Affiliate through the consummation of such Change in Control,
any Shares of Restricted Stock issued pursuant to this Agreement that are
outstanding as of the date of the Change in Control shall become 100% vested
immediately prior to the consummation of the Change in Control.

 

 

 

Settlement of Stock Units/Issuance of Restricted Stock

 

To the extent the Stock Units vest, except as otherwise provided in this
Agreement in connection with a Qualifying Termination or a Change in Control,
one Share of Restricted Stock will be issued for each Stock Unit that vests,
with each such Share of Restricted Stock subject to the vesting conditions set
forth in the cover sheet, this Stock Units and Restricted Stock Agreement and
the Plan.  Any such Shares of Restricted Stock shall be issued as soon as
practicable (and in all events within sixty (60) days) after the last day of the
Performance Period.

 

 

 

Dividends/Dividend Equivalent Rights

 

With Respect to Stock Units.

 

No dividends shall be payable in respect of the Stock Units; however, you may
earn Dividend Equivalent Rights with respect to the Stock Units that vest.  The
Dividend Equivalent Rights entitle you to payment (if the Stock Units vest) in
an amount equal to the amount of any dividends that would have been paid to you
had the Shares

 










 

 

 

underlying such vested Stock Units been outstanding, provided the applicable
record date for the dividend occurs between the Grant Date and the date of
issuance of any Shares of Restricted Stock (or unrestricted Shares, as
applicable).  Any such payments with respect to Dividend Equivalent Rights
relating to vested Stock Units shall be paid as soon as practicable (and in all
events within sixty (60) days) after the date on which such Stock Units
vest.  For avoidance of doubt, you shall not be entitled to Dividend Equivalent
Right payments with respect to Stock Units that do not vest.

 

With Respect to Shares of Restricted Stock.

 

You shall be entitled to receive all dividends payable with respect to any
Shares of Restricted Stock issued in respect of Stock Units that vest if and to
the extent dividends are paid on outstanding Shares, provided the applicable
record date for the dividend occurs on or after the date the Restricted Stock is
issued to you.  Any such dividends shall be paid at the same time other
stockholders of the Company receive the dividend.

 

 

 

Voting Rights

 

With Respect to Stock Units.

 

You shall not be entitled to any voting rights in respect of the Stock Units.

 

With Respect to Shares of Restricted Stock.

 

You shall be entitled to voting rights with respect to any Shares of Restricted
Stock (or unrestricted Shares, as applicable) issued in respect of Stock Units.

 

 

 

Evidence of Issuance

 

The issuance of the Shares in respect of Stock Units that vest pursuant to this
Agreement shall be evidenced in such a manner as the Company, in its discretion,
will deem appropriate, including, without limitation, book-entry, registration
or issuance of one or more Share certificates.

 

 

 

Forfeiture of Unvested Stock Units and Restricted Stock

 

Unless the termination of your Service triggers accelerated vesting of your
Stock Units or Shares of Restricted Stock pursuant to this Agreement, the terms
of the Plan, or the terms of an employment, severance or any other written
agreement or plan to which you are a party or in which you participate, you will
automatically forfeit to the Company all of the unvested Stock Units and
unvested Shares of Restricted Stock upon termination of Service.

 

 

 










 

Leaves of Absence

 

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave of absence provide for continued Service crediting, or when
continued Service crediting is required by applicable law.  Your Service will
terminate in any event when the approved leave of absence ends unless you
immediately return to active employee work.

 

Your employer may determine, in its discretion, which leaves of absence count
for this purpose, and when your Service will terminate for all purposes under
the Plan in accordance with the provisions of the Plan. Notwithstanding the
foregoing, the Company may determine, in its discretion, that a leave of absence
counts for this purpose even if your employer does not agree.

 

 

 

Withholding Taxes

 

You agree as a condition of this grant that you will make acceptable
arrangements to satisfy any withholding or other taxes that may be due in
connection with this Award.  In the event that the Company or any Affiliate
determines that any federal, state, local or foreign tax or withholding payment
is required relating to this Award, the Company or any Affiliate shall have the
right to require such payments from you, or withhold such amounts from other
payments due to you from the Company or any Affiliate (including withholding the
delivery of unrestricted Shares otherwise deliverable under this Agreement). You
may elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including payroll taxes) that could be imposed on the transaction,
and, to the extent the Committee so permits, amounts in excess of the minimum
statutory withholding (up to the maximum statutory withholding rate) to the
extent it would not result in additional accounting expense.

 

 

 

Retention Rights

 

This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company or any Affiliate in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company or any
Affiliate and you, the Company or any Affiliate reserves the right to terminate
your Service with the Company or its Affiliate at any time and for any reason.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, do not have any of the rights of a stockholder
with respect to any vested or unvested Stock Units until Shares have been issued
to you and either a certificate evidencing your Shares have been issued or an
appropriate entry has been made on the Company’s books.

 










 

Clawback

 

If the Company adopts a “clawback” or recoupment policy, this Award will be
subject to repayment to the Company to the extent so provided under the terms of
such policy.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

Except as otherwise provided in this Agreement, this Agreement and the Plan
constitute the entire understanding between you and the Company regarding this
Award.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you.  Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

 

 

 

Code Section 409A

 

It is intended that this Award comply with Section 409A of the Code and the
Treasury Regulations and guidance promulgated thereunder (collectively, “Code
Section 409A”) or an exemption to Code Section 409A, and this Award shall be
interpreted accordingly.  To the extent that the Company determines that you
would be subject to the additional twenty percent (20%) tax imposed on certain
non-qualified deferred compensation plans pursuant to Code Section 409A as a
result of any provision of this Agreement or the Plan, such provision shall be
deemed amended to the minimum extent necessary to avoid application of such
additional tax.  The nature of any such amendment shall be determined by the
Company. If any amounts issuable or payable under the Award constitute deferred
compensation for purposes of Code Section 409A, to the extent necessary to
comply with Code Section 409A with respect to such amounts, (i) a termination of
Service shall only be deemed to have occurred upon an event that would be a
“separation from service” within the meaning of

 










 

 

 

Code Section 409A, and (ii) if this Agreement, the Plan or another agreement or
plan specifies a period of time within which Shares or other amounts hereunder
may be issued or paid, (A) the Company (and not you) shall determine when within
such period such issuance or payment shall be made and (B) to the extent such
period spans calendar years and the entitlement to such issuance or payment is
subject to a condition that is within your control, such issuance or payment
shall be made within such period in the latter calendar year.

 

 

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 



